Exhibit 10.28

AMENDMENT NO. 2008-1 TO

OMNIBUS AGREEMENT

This AMENDMENT NO. 2008-1, dated as of February 24, 2008 and effective
January 1, 2008 (this “Amendment”), to the Omnibus Agreement, dated as of
February 8, 2002, and amended previously by Amendment No. 2006-1 and Amendment
No. 2007-1 (as amended, the “Omnibus Agreement”) by is adopted, executed and
agreed to by Sunoco, Inc., Sunoco, Inc. (R&M), Sun Pipe Line Company of Delaware
LLC, Atlantic Petroleum Corporation, Sun Pipe Line Company, Sun Pipe Line
Delaware (Out) LLC, Sunoco Logistics Partners L.P., Sunoco Logistics Partners
Operations L.P., and Sunoco Partners LLC (each a “Party” and, collectively, the
“Parties”).

Recitals

WHEREAS, except as otherwise provided herein, capitalized terms used herein have
the meanings assigned to them in the Omnibus Agreement; and

WHEREAS, the Parties desire to amend the Omnibus Agreement to provide for the
payment of a one-year fixed Administrative Fee for the 2008 calendar year.

NOW, THEREFORE, in consideration of the premises, and each intending to be
legally bound, the Parties do hereby agree as follows:

SECTION 1. Amendment to Section 4.1. Section 4.1 of the Omnibus Agreement is
amended to add a new subsection (d), as follows:

“(d) Effective January 1, 2008, and for a period of one year thereafter, the
Administrative Fee paid by the Partnership to the General Partner will be Six
Million Forty Seven Thousand Dollars ($6,047,000) per year. This Administrative
Fee for the 2008 calendar year will be a fixed fee, and will not be subject to
any increase by Sunoco, whether to reflect changes in the Consumer Price Index,
or otherwise; provided, however, that the General Partner, with the approval and
consent of its Conflicts Committee, may agree on behalf of the Partnership to
increase such Administrative Fee in connection with expansions of the operations
of the Partnership Group through the acquisition or construction of new assets
or businesses.”

SECTION 2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

SECTION 3. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Members in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

[COUNTERPART SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

SUNOCO, INC. By:  

/s/ THOMAS W. HOFMANN

Name:   Thomas W. Hofmann Title:   Senior Vice President & Chief Financial
Officer SUNOCO, INC. (R&M) By:  

/s/ THOMAS W. HOFMANN

Name:   Thomas W. Hofmann Title:   Senior Vice President & Chief Financial
Officer ATLANTIC PETROLEUM CORPORATION By:  

/s/ SANJAY DHAWAN

Name:   Sanjay Dhawan Title :   President SUN PIPE LINE COMPANY OF DELAWARE LLC
(as successor to Sun Pipe Line Company of Delaware) By:  

/s/ DAVID A. JUSTIN

Name:   David A. Justin Title:   President

[Signature Page to Amendment No. 2008-1 to Omnibus Agreement]

 



--------------------------------------------------------------------------------

SUN PIPE LINE COMPANY By:  

/s/ DEBORAH M. FRETZ

Name:   Deborah M. Fretz Title:   President SUNOCO PARTNERS LLC By:  

/s/ DEBORAH M. FRETZ

Name:   Deborah M. Fretz Title:   President and Chief Executive Officer SUNOCO
LOGISTICS PARTNERS L.P.

By: SUNOCO PARTNERS LLC,

        its General Partner

  By:  

/s/ DEBORAH M. FRETZ

  Name:   Deborah M. Fretz   Title:   President and Chief Executive Officer
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

By: SUNOCO PARTNERS LLC,

        its General Partner

  By:  

/s/ DEBORAH M. FRETZ

  Name:   Deborah M. Fretz   Title:   President and Chief Executive Officer SUN
PIPE LINE DELAWARE (OUT) LLC (as successor to Sun Pipe Line Services (Out) LLC)
By:  

/s/ DEBORAH M. FRETZ

Name:   Deborah M. Fretz Title:   President

[Signature Page to Amendment No. 2008-1 to Omnibus Agreement]